Citation Nr: 1435357	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  05-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to October 1957 and from March 1958 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  The Virtual VA paperless claims file contains additional VA treatment records for the period from November 2010 to July 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a March 2008 correspondence, the Veteran indicated that he wanted a Board hearing at the local VA office on this issue.  In the initial substantive appeal he indicated that he did not want a hearing.  In the subsequent March 2008 document, he wanted a Travel Board hearing.  There is no indication in the claims file that a hearing was scheduled in response to this request or that the Veteran withdrew the hearing request.  On remand, the AOJ should schedule the Veteran for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.  If the Veteran wishes to withdraw his request for a hearing, he should do so by written document submitted to the RO.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



